Case 21-11750-mdc        Doc 146        Filed 08/25/21 Entered 08/25/21 17:25:11         Desc Main
                                       Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                       Chapter 11

 Midnight Madness Distilling, LLC             Case No. 21-11750(MDC)


                            DEBTOR’S PRETRIAL DISCLOSURES
                              FOR AUGUST 27, 2021 HEARING

          Debtor, Midnight Madness Distilling, LLC (the “Debtor”), by and through its

 undersigned counsel, files its Pretrial Disclosures for August 27, 2021 Hearing in response to the

 Order Governing Procedures at Evidentiary Hearing Conducted Remotely by Video Conference

 (“Pretrial Disclosure Order”) for the hearing scheduled for the Debtor’s Motion for Entry of an

 Order: (i) Approving the Sale or Sale of up to Substantially All of the Debtor’s Assets, and the

 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (ii)

 Approving Certain Bidding Procedures, Assumption and Assignment Procedures, and the Form

 and Manner of Notice Thereof, (iii) Scheduling Hearings for Such Relief and (iv) Granting

 Related Relief filed on June 21, 2021 [Docket No. 4] as amended (the “Sale Motion”)1 and

 respectfully represents as follows:

          Remote Witness List

          1.     Casey Parzych

                 a.     Member and President of Midnight Madness Distilling, LLC.

                 b.     Mr. Parzych’s testimony will generally cover the following topics: case
                        background, the Sale Motion, offer from stalking horse, Asset Purchase
                        Agreement negotiations and general terms, marketing process, auction,


 1
   All capitalized terms not otherwise defined herein shall have the respective meanings ascribed
 thereto in the Sale Motion.



 8462417 v1
Case 21-11750-mdc          Doc 146    Filed 08/25/21 Entered 08/25/21 17:25:11             Desc Main
                                     Document      Page 2 of 3



                         highest and best offer and proposed purchaser, good faith and arm’s length
                         negotiations and approval of purchaser as well as requested disclosures.

                 c.      casey@theoandopp.com.

                 d.      Trumbauersville, PA, USA.

                 e.      Office.

                 f.      No one else is planned to be in the room while Mr. Parzych testifies.

                 g.      Other than a proffer of his direct testimony (to be offered by Debtor’s
                         counsel at the hearing), Mr. Parzych will not have access to/will not access
                         other documents relevant to his testimony other than the Exhibits listed
                         herein.

          2.     James W. Comly

                 a.      Vice President of Comly Auctioneers & Appraisers

                 b.      Mr. Comly will testify as to the details of Comly’s marketing efforts in
                         connection with the Sale Motion and related activity of prospective
                         bidders and interested parties.

                 c.      jcomly@comly.com.

                 d.      Bensalem, PA, USA.

                 e.      Office.

                 f.      No one else is planned to be in the room while Mr. Comly testifies.

                 g.      Other than a proffer of his direct testimony (to be offered by Debtor’s
                         counsel at the hearing), Mr. Comly will not have access to/will not access
                         other documents relevant to his testimony other than the Exhibits listed
                         herein.

          Exhibit List

          At this time, the Debtor intends to introduce the below listed exhibits at the Hearing.

 Please note that in light of the extremely tight deadlines and under the circumstances of this case,

 some of these Exhibits may change before the Sale Hearing (especially, for example, if the

 Auction has not concluded by the time this Pretrial Disclosure is filed). All documents will be

 pre-marked, and served on parties in interest and provided to chambers at

                                                   2
 8462417 v1
Case 21-11750-mdc         Doc 146    Filed 08/25/21 Entered 08/25/21 17:25:11        Desc Main
                                    Document      Page 3 of 3



 Eileen_Godfrey@paeb.uscourts.gov in compliance with the Pretrial Disclosure Order or as soon

 as practicable thereafter.

          1.    Asset Purchase Agreement of highest and best offer/auction winner.

          2.    Bid Procedures Order [Docket No. 110].

          3.    Revised Notice of Sale of Assets [Docket No. 133].

          4.    Comly Marketing Materials.




 Dated: August 25, 2021                      FLASTER/GREENBERG P.C.

                                             /s/ William J. Burnett
                                             William J. Burnett (Bar No. 75975)
                                             Harry J. Giacometti (Bar No. 55861)
                                             1835 Market Street, Suite 1050
                                             Philadelphia, PA 19103
                                             (215) 279-9383 Telephone
                                             william.burnett@flastergreenberg.com
                                             Counsel for Debtor




                                                3
 8462417 v1
